Citation Nr: 1028534	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

	
THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for service-connected bilateral pes planus with muscle 
strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1968. 
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran requested a hearing before the Board on his April 
2008 VA Form 9, however, withdrew his request in April 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is required before the issue of 
entitlement to an initial disability evaluation in excess of 10 
percent for service-connected bilateral pes planus with muscle 
strain can be adjudicated.  Specifically, it is determined that 
another examination is necessary.  

A September 2006 VA examination report demonstrates the Veteran 
complained of bilateral foot pain and orthopedic manifestations 
since basic training during service.  The examiner diagnosed the 
Veteran with bilateral pes planus and chronic muscular strain 
associated with the pes planus.  

In March 2007, the Veteran submitted a notice of disagreement, 
indicating that his service-connected bilateral foot disability 
is more severe than currently rated.  The record demonstrates 
that the Veteran sought treatment for his disability, as he 
continued to experience bilateral foot pain.  See VA outpatient 
treatment records dated in May 2007 to May 2008.  

The Record also contains two subsequent VA examinations in June 
2007 and October 2009, however, neither examination provided the 
necessary criteria in order to appropriately rate the Veteran's 
foot disability.  Specifically, the examinations failed to 
include whether there was objective evidence of marked or 
pronounced deformity, including, pronation or abduction; if there 
was swelling on use; if marked inward displacement and severe 
spasm of the tendo Achilles on manipulation was present; and 
whether the Veteran's feet are not improved by orthopedic shoes 
or appliances. 

Based on the aforementioned, an examination is required to 
determine the current level of severity of the Veteran's service-
connected bilateral pes planus with muscle strain disability.  
38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA 
examination to ascertain the current severity 
of the orthopedic and manifestations of his 
bilateral foot disability.  

The claims file must be made available 
to the examiner for review.  

Based on the examination and review of the 
record, the examiner should identify all 
orthopedic manifestations of the Veteran's 
service-connected bilateral foot disability, 
to include the extent of functional loss of 
use of both feet due to pain, incoordination, 
weakness, pain on flare-ups and fatigability 
with use.  The examiner should comment on 
whether there is objective evidence of marked 
or pronounced deformity, including, pronation 
or abduction; if there is pain on 
manipulation and use accentuated; whether 
there is swelling on use; whether there is 
characteristic callosities; whether there is 
extreme tenderness of the plantar surfaces of 
the feet; whether there is marked inward 
displacement and severe spasm of the tendo 
Achilles on manipulation; and whether the 
Veteran's feet are not improved by orthopedic 
shoes or appliances. 

2.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations.  If the decision with 
respect to the claim remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


